Per Curiam.

The respondent was admitted to practice by this court on December 19, 1962. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice has found the respondent guilty of altering a certificate of amendment of a certificate of incorporation of the Secretary of State of the State of New York, and making false entries on a photocopy of said certificate for the purpose of deceiving certain parties to a business transaction; *493making false statements to a client regarding the status of two legal matters; neglecting a legal matter entrusted to him, as a result of which an appeal to the Commissioner of Education was dismissed for laches; signing the name of another attorney, without his authorization, to a draft for the payment of money on which the other attorney was a named copayee; neglecting a legal matter entrusted to him and misrepresenting the status of said matter to his client; and unlawfully withholding escrow funds from a successor attorney.
After reviewing all of the evidence and the report of Mr. Justice DiPaola, we are in full accord with the findings in the report. Accordingly, petitioner’s motion to confirm the report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be and he hereby is disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.